Exhibit 10.1

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) is made as of this 1st day of December, 2016 (the “Effective
Date”), by and among MID-AMERICA APARTMENTS, L.P., a Tennessee limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the
other lending institutions parties to the Credit Agreement described below
(together with KeyBank, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
Agent for the Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Agent and the Lenders entered into that certain
Second Amended and Restated Credit Agreement dated as of October 15, 2015 (the
“Credit Agreement”); and

WHEREAS, the Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by the Borrower of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

2. Modification of Credit Agreement. The Borrower, the Agent and the Lenders
hereby modify and amend the Credit Agreement as follows:

(a) By deleting in their entirety the definitions of “Capitalization Rate”,
“Defaulting Lender”, “Loan and Loans”, “Revolving Credit Loan or Loans”, “Swing
Loan Commitment” and “Total Commitment” appearing in §1.1 of the Credit
Agreement, and inserting in lieu thereof following:

“Capitalization Rate. Six percent (6.00%).

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified) has not been



--------------------------------------------------------------------------------

satisfied, (b) (i) has notified the Borrower or the Agent that it does not
intend to comply with its funding obligations hereunder or (ii) has made a
public statement to that effect with respect to its funding obligations under
other agreements generally in which it commits to extend credit, unless with
respect to this clause (b), such failure arises from such Lender’s good faith
determination that a condition precedent to funding (specifically identified)
has not been satisfied, (c) has failed, within two (2) Business Days after
request by the Agent, to confirm in a manner reasonably satisfactory to the
Agent and Borrower that it will comply with its funding obligations; provided
that, notwithstanding the provisions of §2.12, such Lender shall cease to be a
Defaulting Lender upon the Agent’s receipt of confirmation that such Defaulting
Lender will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relief law of the United States or other applicable
jurisdictions from time to time in effect, including any law for the appointment
of the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority as receiver, conservator, trustee, administrator or any
similar capacity, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person). Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.12(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

Loan and Loans. An individual loan or the aggregate loans (including Revolving
Credit Loans and Swing Loans), as the case may be, in the maximum principal
amount of $1,000,000,000.00 (subject to increase in §2.10) to be made by the
Lenders hereunder. All Loans shall

 

2



--------------------------------------------------------------------------------

be made in Dollars. Amounts drawn under Letters of Credit shall also be
considered Revolving Credit Loans as provided in §2.9(f).

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $1,000,000,000.00 (subject to increase as provided in §2.10) to be
made by the Lenders hereunder as more particularly described in §2. Without
limiting the foregoing, Revolving Credit Loans shall also include Revolving
Credit Loans made pursuant to §2.9(f).

Swing Loan Commitment. The sum of $85,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of December 1, 2016, the Total Commitment is
$1,000,000,000.00.”

(b) By inserting the following new definitions to §1.1 of the Credit Agreement
in the appropriate alphabetical order:

“Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

(c) By deleting in its entirety the last sentence of §2.12(c) of the Credit
Agreement, and inserting in lieu thereof the following:

“Subject to §36, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”

(d) By inserting the following new §36 into the Credit Agreement:

“§36. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of

 

4



--------------------------------------------------------------------------------

ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

(e) By deleting in their entirety the words and numbers “[Seven Hundred Fifty
Million and No/100 Dollars ($750,000,000.00)]” appearing in the third (3rd) and
fourth (4th) lines of paragraph (a) appearing on page 1 of the Guaranty, which
is attached to the Credit Agreement as Exhibit H, and inserting in lieu thereof
the words and numbers “[One Billion and No/100 Dollars ($1,000,000,000.00)]”.

(f) By deleting in its entirety Schedule 1.1 to the Credit Agreement, and
inserting in lieu thereof Schedule 1.1 attached hereto and made a part hereof.

3. Commitments.

(a) Borrower is, pursuant to this Amendment, increasing the Total Commitment
pursuant to §2.10 of the Credit Agreement. Borrower hereby acknowledges and
agrees that as of the effective date of this Amendment and following
satisfaction of all conditions thereto as provided herein, the amount of each
Lender’s Commitment shall be the amount set forth on Schedule 1.1 attached
hereto. In connection with the increase of the Total Commitment, TD Bank, NA
(the “New Lender”) shall be issued a Revolving Credit Note in the principal face
amount of its Commitment, which will be a “Revolving Credit Note” under the
Credit Agreement, and New Lender shall be a Lender under the Credit Agreement.
Each of the Lenders previously a party to the Credit Agreement that is
increasing its Commitment in connection with this Amendment (collectively, the
“Existing Modifying Lenders”) shall receive a Revolving Credit Note based on its
respective Commitment as set forth on Schedule 1.1 hereto (and promptly return
to Borrower its existing Revolving Credit Note), which Revolving Credit Notes
shall be replacements for such Lender’s existing Revolving Credit Notes and
shall not be a novation or satisfaction of the indebtedness thereunder.

(b) By its signature below, New Lender, subject to the terms and conditions
hereof, hereby becomes a party to the Credit Agreement and agrees to perform all
obligations with respect to its respective Commitment as if New Lender were an
original Lender under and signatory to the Credit Agreement having a Commitment,
as set forth above, equal to its respective Commitment, which obligations shall
include, but shall not be limited to, the obligation to make Revolving Credit
Loans to the Borrower with respect to its Commitment as required under §2.1 of
the Credit Agreement, the obligation to pay amounts due in respect of Swing
Loans as provided in §2.4 of the Credit Agreement, the obligation to pay amounts
due in respect of draws under Letters of Credit as required under §2.9 of the
Credit Agreement, and in any case the obligation to indemnify the Agent as
provided therein. New Lender makes and confirms to the Agent and the other
Lenders all of the representations, warranties and covenants of a Lender under
Section 14 and 18 of the Credit Agreement. Further, New Lender acknowledges that
it has, independently and without reliance upon the Agent, the Arranger, or on
any affiliate or subsidiary thereof or any other Lender and based on such
documents, financial

 

5



--------------------------------------------------------------------------------

statements and information as it has deemed appropriate, made its own credit
analysis and decision to become a Lender under the Credit Agreement. Not in
limitation of the foregoing, New Lender acknowledges and agrees that the Agent,
the Arranger and the other Lenders are making no representations or warranties
with respect to, and New Lender hereby releases and discharges the Agent, the
Arranger and the other Lenders for any responsibility or liability for: (i) the
present or future solvency or financial condition of the Borrower, any Guarantor
or any other Person, (ii) any representations, warranties, statements or
information made or furnished by the Borrower, any Guarantor or any other Person
in connection with the Credit Agreement or otherwise, (iii) the validity,
efficacy, sufficiency, or enforceability of the Credit Agreement, any other Loan
Document or any other document or instrument executed in connection therewith,
or the collectability of the Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations under the Notes or the Credit Agreement and (v) the performance or
failure to perform by the Borrower, any Guarantor or any other Person of any
obligation under the Credit Agreement or any other Loan Document to which it is
a party. Except as expressly provided in the Credit Agreement, neither the
Agent, the Arranger nor any other Lender shall have any duty or responsibility
whatsoever, either initially or on a continuing basis, to provide New Lender
with any credit or other information with respect to the Borrower or any
Guarantor or to notify any New Lender of any Default or Event of Default. New
Lender has not relied on the Agent, Arranger, any other Lender or any subsidiary
or affiliate thereof as to any legal or factual matter in connection therewith
or in connection with the transactions contemplated thereunder.

(c) New Lender (i) represents and warrants as to itself that (A) it is legally
authorized to, and has full power and authority to, enter into this Amendment
and perform its obligations under this Amendment and the Credit Agreement, and
(B) it does not control, is not controlled by, is not under common control with
and is otherwise free from influence or control by, the Borrower or the
Guarantors, if any, and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender or a natural person; (ii) confirms that it has received copies
of the Credit Agreement, the other Loan Documents and such other documents,
financial statements and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment; (iii) agrees that
it has and will, independently and without reliance upon any Lender, the Agent
or the Arranger and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrower and any
Guarantors and the value of the assets of the Borrower and any Guarantors, and
taking or not taking action under the Loan Documents; (iv) appoints and
authorizes the Agent to take such action as contractual representative on its
behalf and to exercise such powers as are reasonably incidental thereto pursuant
to the terms of the Loan Documents; and (v) agrees that, by this Amendment, it
has become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. New Lender acknowledges and confirms that its
address for notices is as set forth on the signature pages hereto, and its
Domestic Lending Office and LIBOR Lending Office for Revolving Credit Loans is
as set forth on Schedule 1.1 attached hereto.

(d) By its signature below, each Existing Modifying Lender hereby agrees to
perform all obligations with respect to its respective Commitment as set forth
in the Agreement (as modified by this Amendment), which obligations shall
include, but shall not be limited to, the

 

6



--------------------------------------------------------------------------------

obligation to make Revolving Credit Loans to the Borrower with respect to its
Revolving Credit Commitment as required under §2.1 of the Credit Agreement, the
obligation to pay amounts due in respect of Swing Loans as provided in §2.4 of
the Credit Agreement, the obligation to pay amounts due in respect of draws
under Letters of Credit as required under §2.9 of the Credit Agreement, and in
any case the obligation to indemnify the Agent as provided therein.

(e) On the effective date of this Amendment, (i) the Lenders shall fund so much
of the increase of the Commitment to Agent as is necessary in order that the
outstanding principal balance of the Loans prior to the effectiveness of this
Amendment shall be reallocated among the Lenders such that the outstanding
principal amount of Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage of the Outstanding Loans (as in effect after the
effectiveness of this Amendment), and (ii) those Lenders whose Commitment is
increasing (including the New Lender) shall advance the funds to the Agent and
the funds so advanced shall be distributed among the Lenders whose Commitment is
decreasing as necessary to accomplish the required reallocation of the
Outstanding Loans.

4. References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.

5. Acknowledgment of Borrower. Borrower hereby acknowledges, represents and
agrees that the Loan Documents (including the new Notes delivered pursuant
hereto) as modified and amended herein, remain in full force and effect and
constitute the valid and legally binding obligation of Borrower, enforceable
against Borrower in accordance with their respective terms, and that the
execution and delivery of this Amendment does not constitute, and shall not be
deemed to constitute, a release, waiver or satisfaction of Borrower’s
obligations under the Loan Documents.

6. Representations and Warranties. Borrower represents and warrants to Agent and
the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the other documents executed in connection herewith and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower,
(ii) have been duly authorized by all necessary proceedings on the part of the
Borrower, (iii) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Borrower is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower, (iv) do not and will not conflict with or constitute
a default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, the Borrower or any of its properties or to which the
Borrower is subject, and (v) do not and will not result in or require the
imposition of any lien or other encumbrance on any of the properties, assets or
rights of the Borrower.

(b) Enforceability. This Amendment and the other documents executed in
connection herewith are the valid and legally binding obligations of Borrower
enforceable in accordance

 

7



--------------------------------------------------------------------------------

with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and any disclosure filings with the
SEC as may be required with respect to this Amendment.

(d) Reaffirmation. Borrower reaffirms and restates as of the date hereof each
and every representation and warranty made by the Borrower and its Subsidiaries
in the Loan Documents or otherwise made by or on behalf of such Persons in
connection therewith except for representations or warranties that expressly
relate to an earlier date.

7. No Default. By execution hereof, the Borrower certifies that as of the date
of this Amendment and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

8. Waiver of Claims. Borrower acknowledges, represents and agrees that Borrower
has no defenses, setoffs, claims, counterclaims or causes of action of any kind
or nature whatsoever arising on or before the date hereof with respect to the
Loan Documents, the administration or funding of the Loan or with respect to any
acts or omissions of Agent or any Lender, or any past or present officers,
agents or employees of Agent or any Lender pursuant to or relating to the Loan
Documents, and Borrower does hereby expressly waive, release and relinquish any
and all such defenses, setoffs, claims, counterclaims and causes of action
arising on or before the date hereof, if any.

9. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents as modified and amended herein. Nothing in this Amendment or any other
document delivered in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower under the Loan
Documents.

10. Effective Date. The effectiveness of this Amendment is subject to receipt by
the Agent of each of the following, each in form and substance reasonably
satisfactory to the Agent:

(a) A counterpart of this Amendment duly executed by the Borrower, the Required
Lenders, the New Lender and Agent;

(b) An opinion of counsel to the Borrower addressed to the Agent and the Lenders
covering such matters as the Agent may reasonably request;

 

8



--------------------------------------------------------------------------------

(c) A Revolving Credit Note duly executed by the Borrower in favor of New Lender
and the Existing Modifying Lenders in the amount set forth next to such Lender’s
name on Schedule 1.1 attached hereto, and a new Swing Loan Note to the Swing
Loan Lender in the amount of the increased Swing Loan Commitment;

(d) Evidence that the Borrower shall have paid all fees due and payable with
respect to this Amendment; and

(e) Such other amendments, certificates, documents, instruments, title
endorsements and agreements as the Agent may reasonably request.

The Borrower will pay the reasonable fees and expenses of Agent in connection
with this Amendment and the transactions contemplated hereby in accordance with
§15 of the Credit Agreement.

11. Amendment as Loan Document. This Amendment shall constitute a Loan Document.

12. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

13. MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

[SIGNATURES CONTAINED ON THE FOLLOWING PAGES]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
executed under seal by its duly authorized representatives as of the date first
set forth above.

 

BORROWER: MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership By:  
Mid-America Apartment Communities, Inc., a Tennessee corporation, its sole
general partner   By:   /s/ Andrew Schaeffer                 Andrew Schaeffer  
  Senior Vice President and Treasurer     (SEAL)                

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Mid-America 2016]



--------------------------------------------------------------------------------

AGENT AND LENDERS: KEYBANK NATIONAL ASSOCIATION, individually and as Agent By:  
  /s/ Tayven Hike Name:  

  Tayven Hike

Title:  

  Vice President

  (SEAL)

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:     /s/ Brandon H. Barry Name:  

  Brandon H. Barry

Title:  

  Vice President

  (SEAL)

 

REGIONS BANK By:     /s/ T. Barrett Vawter Name:  

  T. Barrett Vawter

Title:  

  Vice President

  (SEAL)

 

JPMORGAN CHASE BANK, N.A., a national banking association By:     /s/ Chiara
Carter Name:  

  Chiara Carter

Title:  

  Executive Director

  (SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Mid-America 2016]



--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH By:     /s/ Michael L. Kauffman Name:  

  Michael L. Kauffman

Title:  

  Managing Director

  (SEAL)

 

FIFTH THIRD BANK, an Ohio Banking Corporation By:     /s/ Michael P. Perillo
Name:  

  Michael P. Perillo

Title:  

  Vice President

  (SEAL)

 

PNC BANK, NATIONAL ASSOCIATION By:     /s/ Eric W. Staton Name:  

  Eric W. Staton

Title:  

  Vice President

  (SEAL)

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:     /s/ Kevin Briske Name:  

  Kevin Briske

Title:  

  Vice President

  (SEAL)

 

CITIBANK, N.A. By:     /s/ John C. Rowland Name:  

  John C. Rowland

Title:  

  Vice President

  (SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Mid-America 2016]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:     /s/ J. Lee Hord Name:  

  J. Lee Hord

Title:  

  Senior Vice President

  (SEAL)

 

BRANCH BANKING AND TRUST COMPANY By:     /s/ Brad Bowen Name:  

  Brad Bowen

Title:  

  Senior Vice President

  (SEAL)

 

CAPITAL ONE, N.A. By:     /s/ Frederick H. Denecke Name:  

  Frederick H. Denecke

Title:  

  Senior Vice President

  (SEAL)

 

SYNOVUS BANK By:     /s/ David W. Bowman Name:  

  David W. Bowman

Title:  

  Director

  (SEAL)

 

SUNTRUST BANK By:     /s/ Alexander Rownd Name:  

  Alexander Rownd

Title:  

  Vice President

  (SEAL)

 

MIZUHO BANK, LTD. By:     /s/ John Davies Name:  

  John Davies

Title:  

  Authorized Signatory

  (SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Mid-America 2016]



--------------------------------------------------------------------------------

TD BANK NA By:     /s/ Michael Duganich Name:  

  Michael Duganich

Title:  

  Vice President

  (SEAL)

Notice Address:

TD Bank NA

6000 Atrium Way

Mt. Laurel, New Jersey 08054

Attention: Michael Duganich

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Mid-America 2016]



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

  

Commitment

  

Commitment

Percentage

 

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550 Atlanta, Georgia 30328

Attention: Tayven Hike

Email: Tayven_Hike@KeyBank.com

  

 

$85,000,000.00

  

 

8.50%

 

LIBOR Lending Office

Same as Above

     

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10179

Attention: Jason Guan

Email: jason.guan@jpmorgan.com

  

 

$85,000,000.00

  

 

8.50%

 

LIBOR Lending Office

Same as Above

     

 

Wells Fargo Bank, National Association

10 S. Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attention: Brandon Barry

Email: brandon.barry@wellsfargo.com

  

 

$85,000,000.00

  

 

8.50%

 

LIBOR Lending Office

Same as Above

     

 

PNC Bank, National Association

500 First Avenue (P7-PFSC-04-V)

Pittsburgh, PA 15219

Attention: Andy White

Email: andrew.white@pnc.com

  

 

$80,000,000.00

  

 

8.00%

 

LIBOR Lending Office

Same as Above

     

 

U.S. Bank National Association

1100 Abernathy Road, #1250

Atlanta, GA 30328

Attention: Lee Hord

Email: lee.hord@usbank.com

  

 

$80,000,000.00

  

 

8.00%

 

LIBOR Lending Office

Same as Above

     

 

SCHEDULE 1.1 - Page 1



--------------------------------------------------------------------------------

Name and Address

  

Commitment

  

Commitment

Percentage

 

Citibank, N.A.

390 Greenwich Street, 7th Floor

New York, NY 10013

Attention: David Bouton

Email: david.bouton@citi.com

  

 

$65,000,000.00

  

 

6.50%

 

LIBOR Lending Office

Same as Above

     

 

Fifth Third Bank, an Ohio Banking Corporation

222 S. Riverside Plaza, 30th Floor

Chicago, IL 60606

Attention: Mick Perillo

Email: Michael.Perillo@53.com

  

 

$65,000,000.00

  

 

6.50%

 

LIBOR Lending Office

Same as Above

     

 

Mizuho Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attention: Snehit Shetty

Email: Snehit.Shetty@mizuhocbus.com

  

 

$65,000,000.00

  

 

6.50%

 

LIBOR Lending Office

Same as Above

     

 

Regions Bank

1900 Fifth Avenue North, 15th Floor Birmingham, AL 35203

Attention: Barrett Vawter

Email: Barrett.Vawter@regions.com

  

 

$65,000,000.00

  

 

6.50%

 

LIBOR Lending Office

Same as Above

     

 

SunTrust Bank

303 Peachtree Street, N.E.

Suite 2200

Atlanta, GA 30308

Attention: Francine Glandt

Email: Francine.Glandt@SunTrust.com

  

 

$65,000,000.00

  

 

6.50%

 

LIBOR Lending Office:

Same as Above

     

 

SCHEDULE 1.1 - Page 2



--------------------------------------------------------------------------------

Name and Address

  

Commitment

  

Commitment

Percentage

 

Bank of Montreal, Chicago Branch

100 High Street, 26th Floor

Chicago, IL 60603

Attention: Lloyd Baron

Email: Lloyd.Baron@bmo.com

  

 

$60,000,000.00

  

 

6.00%

 

LIBOR Lending Office:

Same as Above

     

 

Branch Banking & Trust Company

200 West Second Street, 16th Floor

Winston-Salem, NC 27101

Attention: Brad Bowen

Email: BBowen@bbandt.com

  

 

$50,000,000.00

  

 

5.00%

 

LIBOR Lending Office

Same as Above

     

 

Capital One, N.A.

1680 Capital One Drive, 10th Floor

McLean, VA 22102

Attention: Jessica Schneickert

Email: Jessica.Schneikert@capitalone.com

  

 

$50,000,000.00

  

 

5.00%

 

LIBOR Lending Office

Same as Above

     

 

TD Bank NA

6000 Atrium Way

Mt. Laurel, New Jersey 08054

Attention: Michael Duganich

Email: Michael.Duganich@td.com

  

 

$50,000,000.00

  

 

5.00%

 

LIBOR Lending Office

Same as Above

     

 

First Tennessee Bank National Association 165 Madison Avenue, 10th Floor

Memphis, TN 38103

Attention: Kevin Briske

Email: KMBriske@firsttennessee.com

  

 

$35,000,000.00

  

 

3.50%

 

LIBOR Lending Office

Same as Above

     

 

SCHEDULE 1.1 - Page 3



--------------------------------------------------------------------------------

Name and Address

  

Commitment

  

Commitment

Percentage

 

Synovus Bank

800 Shades Creek Parkway

Birmingham, AL 35209

Attention: David Bowman

Email: DAVIDBOWMAN@synovus.com

  

 

$15,000,000.00

  

 

1.50%

 

LIBOR Lending Office

Same as Above

     

 

Total

  

 

$1,000,000,000.00

  

 

100.00%

*Percentages may not equal 100% due to rounding.

 

SCHEDULE 1.1 - Page 4